Citation Nr: 1503785	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  13-00 254	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable disability rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and R.M.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for hearing loss in the right ear and assigned a 0 percent (noncompensable) disability rating.

In May 2013 the Veteran appeared at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issue of entitlement to tinnitus and other residuals of the nerve damage which contributed to cause the Veteran's right ear hearing loss was raised by the record in the testimony provided at hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable disability rating for his right ear hearing loss.  A review of the Veteran's testimony at the May 2013 hearing reveals that there is evidence which is not contained in the record currently before the Board.  Specifically, he stated that he had undergone additional audiometric testing just one week prior to the hearing.  In light of the fact that this evidence is not of record, as well as the fact that the most recent evidence of record regarding the Veteran's disability is from May 2011, and that he has been told his hearing loss is progressive in nature, further development is warranted.  On remand, the RO/AMC should obtain copies of all outstanding medical records related to hearing loss and, if necessary, provide him with a new examination.

Accordingly, the case is REMANDED for the following action:


1. Ask the Veteran to identify all sources of treatment or evaluation he has received for his hearing loss and to provide any releases necessary for VA to secure records of such treatment or evaluation.  Particular emphasis should be placed on obtaining any records from May 2013.  Once such records are identified, all reasonable efforts should be made to obtain them for the file.   

2. After the above development is completed, undertake any other indicated development suggested by the development ordered above, to include arranging for an examination if necessary, to assess the current severity of the Veteran's right ear hearing loss.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






